Exhibit 10.3.2
CONFIDENTIALITY AND NON-COMPETITION AGREEMENT
This Confidentiality and Non-Competition Agreement (the “Agreement”) is made as
of this 6th day of August, 2008 (the “Effective Date”), by and between HEALTH
GRADES, INC. (the “Company”) and KERRY R. HICKS (“Employee”).
RECITALS

1.  
The Company is a Delaware corporation with its principal place of business at
500 Golden Ridge Road, Suite 100, Golden, Colorado 80401. In the course of its
business, the Company has developed significant confidential and proprietary
information and trade secrets from which it derives independent economic
advantage as a result of that information and those trade secrets being not
generally known.

2.  
Employee is a founder of the Company and has served as the Company’s Chief
Executive Officer and a director since the Company’s inception in 1995. Employee
currently is Chief Executive Officer, President and Chairman of the Board of the
Company. The Company and Employee previously entered into a Noncompetition and
Nonsolicitation Agreement effective as of effective as of March 17, 2000, and
amended and restated effective December 31, 2007 (the “Prior Noncompete
Agreement”). The Company and Employee also previously entered into an Employment
Agreement effective as of April 1, 1996, and amended and restated effective
December 31, 2007 (the “Prior Employment Agreement”).

3.  
The Company and Employee desire to amend, restate and replace the Prior
Noncompete Agreement with a new agreement that, among other things, (i) more
clearly defines the business of the Company, (ii) extends Employee’s
noncompetition period to a period that the Company and Employee agree is
commensurate with, among other things, Employee’s positions with the Company and
his special experience with and knowledge of the Company’s business, and
(iii) provides Employee with compensation for his noncompetition and other
agreements that the Company and Employee believe is reasonable and appropriate
under the circumstances. Contemporaneous with this Agreement, the Company and
Employee are entering into an Amended and Restated Employment Agreement that
amends, restates and replaces the Prior Employment Agreement (the “New
Employment Agreement”).

4.  
Employee acknowledges that Employee’s position is an executive or management
level position. Due to Employee’s special training, experience, and knowledge
that Employee has regarding the Company’s business as a result of Employee’s
employment with the Company, Employee acknowledges that this Agreement is
intended to protect the Company from competition by Employee for the period of
time and in the location(s) stated in Section 4 below.

5.  
Employee recognizes and acknowledges that the Company has developed significant
confidential and proprietary information and trade secrets from which it derives
independent economic advantage as a result of that information and those trade
secrets being not generally known. Employee further recognizes and acknowledges
that Employee’s position with the Company is one of trust and confidence by
reason of Employee’s access to, development of, or contact with the Company’s
confidential information and proprietary information and trade secrets.

NOW, THEREFORE, in consideration of these premises, the mutual promises and
covenants contained herein, the consideration recited above, the compensation
and benefits to be paid by the Company, the services to be rendered by Employee,
and intending to be legally and equitably bound hereby, the parties hereto agree
as follows:

 

 



--------------------------------------------------------------------------------



 



1. Confidentiality.
(a) Employee shall, during and after Employee’s term of employment with the
Company: (i) keep confidential all Confidential Information (as defined in
Section 1(b) below) at any time known to Employee concerning the Company or the
Business, as defined in Section 4, (ii) not disclose or use any Confidential
Information for non-business reasons or for Employee’s benefit, (iii) not
disclose any Confidential Information to third parties without the Company’s
prior written permission, (iv) exercise reasonable care to prevent dissemination
of Confidential Information to third persons, (v) not make copies of documents,
including, without limitation, biographies, archives, drawings, notebooks,
reports, and video and audio recordings, computer records or files (in whatever
medium they exist), which embody any Confidential Information, unless necessary
for the performance of Employee’s duties as assigned by the Company, (vi) return
to the Company any documents, including without limitation, archives, drawings,
notebooks, reports, video or audio recordings, that contain Confidential
Information and are in Employee’s possession whenever Employee may leave the
Company’s employment, and (vii) not disclose or use Confidential Information in
any way that might injure or jeopardize the operations of the Company or any of
its clients.
(b) “Confidential Information” shall include any information regarding the
operations of the Company or any of its clients or customers, which information
is of a special, unique, or nonpublic nature, including, but not limited to any
information relating to the business or affairs of the Company and/or the
Business, as defined in Section 4. Such information shall include, but is not
limited to, information relating to financial statements, client or customer
identities, potential clients or customers, employees, suppliers, servicing
methods, equipment, programs, strategies and information, analyses, profit
margins, marketing plans, operating policies and procedures, pricing
information, and other business and financial information, client or customer
lists, and contracts or other proprietary information used by the Company in
connection with the Business; provided, however, that Confidential Information
shall not include any information that is in the public domain or becomes known
in the industry through no wrongful act on the part of Employee.

 

2



--------------------------------------------------------------------------------



 



2.  
Proprietary Property. Employee discloses and assigns to Company Employee’s
interest in any and all copyrightable works, client information, inventions,
designs, trade secrets, processes, discoveries, concepts, or improvements
(hereinafter collectively called “Developments”), including all rights to
obtain, register, perfect or enforce the Company’s proprietary interest in such
Developments, that Employee has to date, or may in the future, discover,
conceive, and/or develop, either individually or jointly with others during the
course of Employee’s employment with the Company (including any and all
Developments based wholly or in part upon ideas conceived during Employee’s
employment with the Company), or while using the Company’s data, facilities
and/or materials, provided the subject matter is one within the Company’s field
of interest. “Subject matter within the Company’s field of interest” includes
any subject which the Company considers relevant to any past, current, or future
projects or operations. Employee’s obligations under this Section apply without
regard to whether any idea for a Development occurs to Employee on or off the
job. Employee further agrees that all Developments as described herein are the
Company’s proprietary property in which the Company has the exclusive legal
right, whether or not patent applications are filed thereon.

3.  
Ownership of Ideas and Documents. All ideas, inventions, and other Developments
or improvements conceived or reduced to practice by Employee, alone or with
others, whether or not during working hours, that are within the scope of the
Company’s business operations or that relate to any of the Company’s work or
projects, shall be the exclusive property of the Company. Employee agrees to
assist the Company, at its expense, to obtain copyrights or trademarks on any
such copyrightable or trademarkable developments, and agrees to execute all
documents necessary to obtain such copyrights or trademarks in the name of the
Company. Employee shall assist the Company in the preparation of patents,
including the execution and delivery of any disclosures, patent applications or
papers related to any development within the Company’s field of interest as
described in Section 2 above. If such assistance takes place when Employee is no
longer employed with the Company, the Company will compensate Employee at a
reasonable rate for Employee’s assistance.

 

3



--------------------------------------------------------------------------------



 



4.  
Covenant Not to Compete. The Company has spent a significant amount of time,
effort, and money developing the information, products, services, methods,
systems, techniques, procedures, know-how and client and customer information
used by the Company and the processes for identifying and marketing to the
Company’s clients and customers and potential clients and customers and handling
the needs of the Company’s clients and customers. This unique compilation of
information has resulted in unique products and forms, management and control
systems, and generally a style, system, technique and method of business
operation that gives the Company an advantage over competitors that do not know
of or utilize such information. As a result, such information is proprietary to
the Company, confidential, and constitutes trade secrets. Accordingly:

  (a)  
Employee’s Acknowledgment. Employee agrees and acknowledges that in order to
assure the Company that it will retain its value as a going concern, it is
necessary that Employee undertake not to use Employee’s special knowledge of the
Company and Employee’s relationships with customers and suppliers and other
parties to compete with the Company. Employee further acknowledges that:

  (1)  
Employee occupies an executive and management position within the Company;
    (2)  
During Employee’s employment under this Agreement, Employee will occupy a
position of trust and confidence with the Company and Employee has, and/or will,
become familiar with the Company’s trade secrets and with other proprietary and
confidential information concerning the Company;
    (3)  
The agreements and covenants contained in this Section 4 are essential to
protect the Company and its goodwill;
    (4)  
Employee is a founder of the Company, has been its Chief Executive Officer since
inception, and Employee’s employment with the Company has special, unique and
extraordinary value to the Company and the Company would be irreparably damaged
if Employee were to provide services to any person or entity in violation of the
provisions of this Agreement;
    (5)  
Employee has means to support Employee and Employee’s dependents other than by
engaging in a business similar to the business of the Company, and the
provisions of this Section will not impair such ability; and
    (6)  
For the foregoing reasons, in consideration of the payments to be made to
Employee under this Agreement and the New Employment Agreement, the Restricted
Period as defined in Section 4(b) below is the minimum period of time that the
conduct prohibited is reasonably limited, and that the Territory defined in
Section 4(b), below, is reasonable and necessary to protect the Company,
consistent with the provisions of Colo. Rev. Stat. § 8-2-113 and Colorado’s
Uniform Trade Secrets Act, Colo. Rev. Stat. §§ 7-74-101 to 110.

 

4



--------------------------------------------------------------------------------



 



  (b)  
Non-Compete. Employee hereby agrees that during Employee’s employment with the
Company and for a period of three (3) years following the termination of
Employee’s employment with the Company for any reason (the “Restricted Period”),
Employee will not, directly or indirectly, as employee, agent, consultant,
stockholder, director, co-partner or in any other individual or representative
capacity, own, operate, manage, control, engage in, invest in or participate in
any manner in, act as a consultant or advisor to, render services for (alone or
in association with any person, firm, corporation or entity), or otherwise
assist any person or entity (other than the Company) that engages in or owns,
invests in, operates, manages or controls any venture or enterprise that
directly or indirectly engages or proposes to engage in developing, designing,
producing, marketing, selling or rendering of products or services that are
substantially similar to those produced, marketed, sold or rendered (or in the
process of being produced, marketed, sold or rendered) by the Company during the
Restricted Period (the “Business”) anywhere in the United States of America (the
“Territory”). With respect to the Territory, Employee specifically acknowledges
that the Company has conducted the Business throughout the Territory and the
Company intends to continue to expand the Business throughout the Territory.
Notwithstanding the foregoing, Employee may own (without any more extensive
relationship) not more than a 1% interest in any publicly-held corporation or
other business entity.
    (c)  
Non-Hire. For the period commencing on the date of Employee’s termination and
ending two (2) years later, Employee shall not, directly or indirectly, hire or
solicit any employee of the Company or encourage any employee to leave such
employment for any business whether or not a competitor of the Company.

5.  
Consideration. In consideration of the covenants and agreements of Employee
contained in this Agreement, the Company agrees to compensate Employee as set
forth in this Section 5. Capitalized terms used in this Section 5 without
definition shall have the meanings ascribed to them in the New Employment
Agreement.

(a) Upon a Voluntary Termination by Employee or if Employee suffers a
Termination With Cause, the Company shall issue to Employee, on the date that is
six (6) months from the date of Employee’s Separation from Service, 340,000
shares of Common Stock of the Company; provided that if a Change in Control (as
defined below) occurs prior to such date that results in payments to holders of
the Common Stock of the Company, the Company or the Company’s successor in
interest shall pay or issue to Employee on such date cash or other consideration
equal to the cash or other consideration that a holder of 340,000 shares of
Common Stock of the Company would have received as a result of such Change in
Control.
(b) Upon a Change in Control (as defined below) as a result of which a
Separation from Service occurs, either (i) the Company shall issue to Employee
six (6) months from the date of Employee’s Separation from Service 1,020,000
shares of Common Stock of the Company or (ii), if the Change in Control results
in payments to holders of the Common Stock of the Company, the Company or the
Company’s successor in interest shall pay or issue to Employee, six (6) months
from the date of Employee’s Separation from Service, cash or other consideration
equal to the cash or other consideration that a holder of 1,020,000 shares of
Common Stock of the Company would have received as a result of such Change in
Control.

 

5



--------------------------------------------------------------------------------



 



(c) If a Change in Control (as defined below) occurs and as a result of which
Employee remains employed by the Company or the Company’s successor in interest,
Employee shall be entitled to receive, (i) 1,700,000 shares of Common Stock of
the Company or (ii), if the Change in Control results in payments to holders of
the Common Stock of the Company, cash or other consideration equal to the cash
or other consideration that a holder of 1,700,000 shares of Common Stock of the
Company would have received as a result of such Change in Control, payable as
soon as practicable, but in no event more than 15 days, following the date of
such Change in Control.
(d) For purposes of this Agreement, a “Change in Control” occurs on the date
that either (i) or (ii) below occurs:
(i) any one person, or more than one person acting as a group, acquires
ownership of Common Stock of the Company that, together with Common Stock held
by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the Common Stock of the Company. However, if any
one person or more than one person acting as a group, is considered to own more
than 50% of the total fair market value or total voting power of the Common
Stock of the Company, the acquisition of additional Common Stock by the same
person or persons is not considered to cause a change in the ownership of the
Company. An increase in the percentage of Common Stock owned by any one person,
or persons acting as a group, as a result of a transaction in which the Company
acquires its Common Stock in exchange for property will be treated as an
acquisition of Common Stock for purposes of this Section.
(ii) there is a change in the effective control of the Company. A change in the
effective control of the Company occurs on the date that any one person, or more
than one person acting as a group, acquires ownership of assets of the Company
that have a gross fair market value equal to or more than 50% of the total gross
fair market value of all of the assets of the Company immediately prior to such
acquisitions. For this purpose, gross fair market value means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associates with the assets.
(e) For purposes of this Section 5, persons will not be considered to be acting
as a group solely because they purchase or own Common Stock of the Company at
the same time, or as a result of the same public offering. However, persons will
be considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of Common Stock, or
similar business transaction with the Company. If a person, including an entity,
owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in a corporation
prior to the transaction giving rise to the change and not with respect to the
ownership interest in the other corporation.
(f) This Section 5 shall be interpreted in accordance with Treasury guidance for
the definition of Change in Control under § 409A of the Internal Revenue Code of
1986, as amended.

6.  
Employee Representations. Employee hereby represents to the Company and
covenants that the execution and delivery of this Agreement by Employee and the
Company and the performance by Employee of Employee’s duties hereunder for the
Company shall not constitute a breach of, or otherwise contravene, the terms of
any employment agreement or other agreement or policy to which Employee is a
party or otherwise bound and/or otherwise infringe or violate the rights of any
former employer or other third party. Employee further represents that Employee
has not and will not in the future use any confidential materials or trade
secrets of Employee’s prior employers at any location of the Company or on
Employee’s home computer.

7.  
Employment at Will. This Agreement shall not be construed as creating an
employment term for a definite time, and in no way impairs the right of either
Employee or the Company to terminate Employee’s employment for any reason, or no
reason, at any time, with or without notice.

 

6



--------------------------------------------------------------------------------



 



8.  
Remedies. Employee acknowledges and agrees that the covenants set forth in
Sections 1-5 of this Agreement (collectively, the “Restrictive Covenants”) are
reasonable and necessary for the protection of the Company’s business interests,
that the Company will be irreparably injured if Employee breaches any of the
terms of the Restrictive Covenants, and that in the event of an actual or
threatened breach of any such Restrictive Covenants, the Company will have no
adequate remedy at law. Employee accordingly agrees that in the event a court of
competent jurisdiction finds any actual or threatened breach by Employee of any
of the Restrictive Covenants, the Company shall be entitled to immediate
temporary injunctive and other equitable relief, without the necessity of
showing actual monetary damages and without the need to post a bond or any other
type of security, subject to hearing as soon thereafter as possible. Nothing
contained herein shall be construed as prohibiting the Company from pursuing any
other remedies available to it for such breach or threatened breach, including
the recovery of any damages which it is able to prove.

9.  
Severability. Should any of the provisions of this Agreement to any extent be
held to be invalid or unenforceable, the remainder of the Agreement shall
continue in full force and effect. In the event a court of competent
jurisdiction finds any portion of any Restrictive Covenant to be unenforceable,
the court shall modify the relevant Restrictive Covenant to reflect the maximum
restriction allowed by law and shall then enforce the Restrictive Covenant as so
modified.

10.  
Applicable Law. This Agreement has been made and executed in, and shall be
construed and enforced according to, the laws of the State of Colorado.

11.  
Waiver. No provision of this Agreement may be waived, except by an agreement in
writing signed by all of the parties hereto. A waiver of any term or provision
shall not be construed as a waiver of any other term or provision.

12.  
Headings. The subject headings used in this Agreement are included for purposes
of reference only, and shall not affect the construction or interpretation of
any of its provisions.

13.  
Counterparts. This Agreement may be executed in any number of counterparts with
the same effect as if all parties had signed the same document. All counterparts
shall be construed together and shall constitute one agreement.

14.  
Entire Agreement. This Agreement, together with the New Employment Agreement,
contain the entire understanding between the Company and the Executive with
respect to the subject matter and supersede any prior employment, severance or
noncompetition agreements between the Company and its affiliates, and the
Executive, including without limitation the Prior Noncompete Agreement and the
Prior Employment Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement intending it to be
effective as of the Effective Date, notwithstanding actual signature at a
different date.

                  Health Grades, Inc.    
 
           
 
  By:   /s/ Allen Dodge
 
Allen Dodge, Executive Vice President
and Chief Financial Officer    
 
                /s/ Kerry R. Hicks                   Kerry R. Hicks    

 

7